DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/21 has been entered.
Response to Amendment
The amendment filed 01/08/21 has been entered. In the amendment, claims 1, 4, 9, 12, 21and 24 have been amended, claims 13, 25, and 28 have been canceled, and claims 1-4, 8-12, 14, 21, 23-24, and 26-27 remain pending in the application. Applicant's amendments to the claims have overcome each and every objection to the Specification and 35 USC 102 and 103 rejections previously set forth in the Office Action mailed 11/24/20. 
Response to Arguments
Applicant's arguments filed 01/08/21 with respect to the previously presented 35 USC 102 and 103 rejections of claims 1-4, 8-12, 14, 21, 23-24, and 26-27 are moot because the arguments are made in view of the currently amended claim, which necessitated a new grounds of rejection (see below).  Therefore, the arguments do not apply to any of the references being used in the current rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12, 14, 21, 23-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quimby (US20130023896A1), herein “Quimby”.
Re. claim 1, Quimby discloses a uterine manipulator 300/600 (Examiner notes that embodiments 300/400/500/600 are relatively similar, Fig. 1-9C), comprising: 
a shaft 620/640 (similar to the shaft 640/340, Fig. 9C) defining a proximal end portion and a distal end portion (proximal and distal end portions of shaft 620/640); 
a distal connector 650 pivotally coupled to the distal end portion of the shaft ([0077]-[0079], the distal connector 350/450/550/650 of the disclosure has the same structure, and the distal connector is capable of moving/translating/pivoting/rotating along the shaft 620/640 and coupled to the distal end of the shaft of the device) ; 
a handle 690 operably coupled to the proximal end portion of the shaft (Fig. 9C, [0007]); and a distal assembly (Fig. 9C, the distal assembly, includes the cup 660 and the elongated tip 665, coupled to the distal connector 650) operably coupled to the distal connector, the distal assembly including a colpotomy cup 660 and an elongated tip 665 extending distally from the colpotomy cup 660, the elongated tip including a plurality of barbs (Fig. 9A, elongated tip 665 includes barbs 675) configured to inhibit rotation of the elongated tip relative to tissue engaged by the plurality of barbs 675 ([0078], barbs are designed to prevent dislodgement from or rotation relative to the cervix, and anchor the device to the tissue of the cervix), the colpotomy cup 660 defining a recess configured to removably receive the distal connector therein (as shown in Fig. 6 and Fig. 9A, [0077], a similar embodiment 300 demonstrate similar features as embodiment 600, wherein the distal connector 350/650 is received by the cup 360/660. More specifically, distal connector 350/650 is removable/adjustable fitting the cup 360/660), 
wherein the colpotomy cup 660 of the distal assembly is releasable from the distal connector 650 by removing the distal connector 650 from the recess of the colpotomy cup 660 (as discussed above, the cup 360/660 removably receives the distal connector 350/650), (the cup 660 and distal elongated tip are configure to engage the tissue of the cervix, [0080]) and to operably couple to a surgical tool 610 (similar to the balloon 310/410 of Fig. 6-7)  to enable the surgical tool to perform at least one surgical task on tissue engaged by the at least a portion of the distal assembly ([0057], Fig. 6-9C, the distal elongated tip 665 engage with the inflatable balloon 610 which is used to stabilize the manipulator tube within the uterine cavity and provide for manipulation of the uterus).

    PNG
    media_image1.png
    377
    246
    media_image1.png
    Greyscale

Re. claim 2, Quimby further discloses wherein the entire distal assembly (Fig. 7-9C; cup 460/660 and distal tip 465/665) is releasable from the distal end portion of the shaft 440/640 (as shown in Fig. 7, when the distal assembly is engaging with the uterus (440), the distal assembly is no longer engage with the shaft 440).
Re. claim 3, Quimby further discloses wherein the elongated tip 665 is configured to engage a surgical tissue cutting tool 310/410/610 (the elongated tip 6650 engages with the inflatable balloons to manipulate the uterus, such as shown in Fig. 7).
Re. claim 4, Quimby further discloses, wherein the colpotomy cup 675 includes at least one protrusion configured to inhibit rotation of the colpotomy cup relative to tissue engaged by the at least one protrusion ([0078]-[0080], barbs 675 could be positioned on both of the cup 660 and the elongated tip 665 as a combination to engage the tissue of the cervix).
Re. claim 8, Quimby further discloses further comprising an actuator 695 (695 is similar to the switch on the handle 490 described in [0078], Fig. 9C and 9E) disposed on the handle 690, the actuator 695 configured to release the at least a portion of the distal assembly ([0013], trigger/actuator 695 is operable to deploy the barbs of the distal elongated tip 665. Note that claims do not recited that the actuator releases the distal assembly such that it is released or removed from the shaft or any structure thereof).
Re. claim 9, Quimby discloses a uterine manipulator 300/600 (Examiner notes that embodiments 300/400/500/600 are relatively similar, Fig. 1-9C), comprising: 
a shaft 640 (similar to the shaft 340, Fig. 9C) defining a proximal end portion and a distal end portion (proximal and distal end portions of shaft 620/640); 
a distal connector 650 pivotally coupled to the distal end portion of the shaft ([0077]-[0079], the distal connector 350/450/550/650 of the disclosure has the same structure, and the distal connector is capable of moving/translating/pivoting/rotating along the shaft 620/640 and coupled to the distal end of the shaft of the device) ; 
a handle 690 operably coupled to the proximal end portion of the shaft (Fig. 9C, [0007]); and a distal assembly (Fig. 9C, the distal assembly, includes the cup 660 and the elongated tip 665, coupled to the distal connector 650) operably coupled to the distal connector, the distal assembly including a colpotomy cup 660 and an elongated tip 665 extending distally from the colpotomy cup 660, the elongated tip including a plurality of barbs (Fig. 9A, elongated tip 665 includes barbs 675) configured to inhibit rotation of the elongated tip relative to tissue engaged by the plurality of barbs 675 ([0078], barbs are designed to prevent dislodgement from or rotation relative to the cervix, and anchor the device to the tissue of the cervix), the colpotomy cup 660 defining a recess configured to removably receive the distal connector therein (as shown in Fig. 6 and Fig. 9A, [0077], a similar embodiment 300 demonstrate similar features as embodiment 600, wherein the distal connector 350/650 is received by the cup 360/660. More specifically, distal connector 350/650 is removable/adjustable fitting the cup 360/660), 
wherein the colpotomy cup 660 of the distal assembly is releasable from the distal connector 650 by removing the distal connector 650 from the recess of the colpotomy cup 660 (as discussed above, the cup 360/660 removably receives the distal connector 350/650), and wherein the distal assembly is configured to engage tissue and to operably couple to a surgical tissue cutting tool to cut tissue engaged by the distal assembly (Examiner notes that a surgical tissue cutting tool is not positively claimed. Therefore the prior art Quimby is not required to include the surgical tissue cutting tool as claimed) (Fig. 7 shows that the cup 460/660 (of Fig. 9A-C) and the tip 465/665 (of Fig. 9A-C) engage with the cervical tissue).
Re. claim 10, Quimby further discloses wherein the elongated tip is configured to engage a surgical tissue cutting tool (Examiner also notes that the surgical tissue cutting tool is not positively claimed in the claims. As a courtesy, the Examiner indicates an evidence supported by Auerbach 20100305578, that the uterine manipulator disclosed by Quimby could be engaging with a surgical tool such as laparoscope 152 of Fig. 7 of Auerbach). 
Re. claim 12, Quimby further discloses, wherein the colpotomy cup includes at least one protrusion configured to inhibit rotation of the colpotomy cup relative to tissue engaged by the at least one protrusion ([0078]-[0080], barbs 675 could be positioned on both of the cup 660 and the elongated tip 665 as a combination to engage the tissue of the cervix).
Re. claim 14, Quimby further discloses further comprising an actuator 695 (695 is similar to the switch on the handle 490 described in [0078], Fig. 9C and 9E) disposed on 690, the actuator 695 configured to release the at least a portion of the distal assembly ([0013], trigger/actuator 695 is operable to deploy the barbs of the distal elongated tip 665. Note that claims do not recited that the actuator releases the distal assembly such that it is released or removed from the shaft or any structure thereof).
Re. claim 21, Quimby discloses a distal assembly (Fig. 9C, the distal assembly, includes the cup 660 and the elongated tip 665, coupled to the distal connector 650) configured for use with a uterine manipulator, comprising: 
a colpotomy cup 660 including a proximal base (the base of the cup 660) and a conical body extending from the proximal base (Fig. 9C, [0015], the cup can have a conical-shape); an elongated tip 665 extending from the colpotomy cup 660, the elongated tip including a plurality of barbs (Fig. 9A, elongated tip 665 includes barbs 675) configured to inhibit rotation of the elongated tip relative to tissue engaged by the plurality of barbs 675 ([0078], barbs are designed to prevent dislodgement from or rotation relative to the cervix, and anchor the device to the tissue of the cervix); and a recess formed in the colpotomy cup (as shown in Fig. 6 and Fig. 9A, [0077], a similar embodiment 300 demonstrate similar features as embodiment 600, wherein the distal connector 350/650 is received by the cup 360/660. More specifically, distal connector 350/650 is removable/adjustable fitting the cup 360/660), the recess configured to releasably connect with a complimentary distal connector 650 pivotally coupled to a distal end portion of a uterine manipulator ([0077]-[0079], the distal connector 350/450/550/650 of the disclosure has the same structure, and the distal connector is capable of moving/translating/pivoting/rotating along the shaft 620/640 and coupled to the distal end of the shaft of the device), wherein the colpotomy cup is releasable from the distal connector by removing the distal connector from the recess ([0077]-[0079], the colpotomy cup is releasable from the distal connector by removing the distal connector from the recess), wherein at least a portion of the distal assembly is configured to engage tissue (the cup 660 and distal elongated tip are configure to engage the tissue of the cervix, [0080]) and to operably couple to a surgical tool to enable the surgical tool to perform at least one surgical task on tissue engaged by the at least a portion of the distal assembly ([0057], Fig. 6-9C, the distal elongated tip 665 engage with the inflatable balloon 610 which is used to stabilize the manipulator tube within the uterine cavity and provide for manipulation of the uterus).
Re. claim 23, Quimby further discloses wherein the elongated tip 665 is configured to engage a surgical tissue cutting tool 310/410/610 (the elongated tip 6650 engages with the inflatable balloons to manipulate the uterus, such as shown in Fig. 7).
Re. claim 24, Quimby further discloses wherein the colpotomy cup includes at least one protrusion configured to inhibit rotation of the colpotomy cup relative to tissue engaged by the at least one protrusion ([0078]-[0080], barbs 675 could be positioned on both of the cup 660 and the elongated tip 665 as a combination to engage the tissue of the cervix).
Re. claim 26, Quimby further discloses wherein the elongated tip extends distally from a distal end of the colpotomy cup (Fig. 9A-D, elongated tip 665 extends distally from the distal end of the colpotomy cup 660).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Quimby in view of Van Maren US3926192, herein “Van Maren”.
Re. claim 11 and 27, Quimby discloses the elongated tip but Quimby is silent about wherein the elongated tip defines threading configured to engage complementary threading of a surgical tissue cutting tool. 
However, Van Maren teaches a uterine manipulator (Fig. 1-5) comprises a colpotomy cup 24, and an elongated tip 44 to be threaded to the cup 24 via the complementary threading structure 32 (Fig. 4) in order to make sure the elongated tip seats properly inside the cup 24 and permit the use of different elongated tips if desired (Col. 2, lin. 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the threaded mechanism (42 and 32) as taught and suggested by Van Maren to the elongated tip of Quimby’s device in order to make sure the (The examiner notes that a surgical tissue cutting tool is not positively claimed. As a result the surgical tissue cutting tool or any of its structures are not required in the prior arts Quimby or Van Maren.  Furthermore, the threading mechanism of the elongated tip suggested and taught by Van Maren is capable of being unthreaded from the cup and being attached to a complementary threading of a surgical tissue cutting tool.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771


/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 26, 2021